Case: 1:19-cv-00731 Doc #: 1-4 Filed: 04/03/19 1 of 3. PageID #: 49




                EXHIBIT 2
Case: 1:19-cv-00731 Doc #: 1-4 Filed: 04/03/19 2 of 3. PageID #: 50




                                          The Lyceum v. City of South Euclid
                                                          Ex. 2 - Ord. FAQs
                                                                        0011
Case: 1:19-cv-00731 Doc #: 1-4 Filed: 04/03/19 3 of 3. PageID #: 51




                                         The Lyceum v. City of South Euclid
                                                         Ex. 2 - Ord. FAQs
                                                                       0012
